IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
WINCHESTER DIVISION

RAY COMER and MARY NABORS,
As Parents and Next Friend of SHELBY
LEANN COMER,
Plaintiffs,
Vv. CASE NO.: 4:18--58
JURY DEMAND
CLINT SHRUM, in his Official Capacity as SHERIFF McDonough/Lee

of GRUNDY COUNTY, TENNESSEE,

CLINT SHRUM, individually, TONY BEAN in his
Official Capacity as a deputy Sheriff

of Grundy County, Tennessee TONY BEAN,
Individually, and MIKE HOLMES, Individually

Some eee ee ee ee eee eee ee a

Defendants.
RESPONSE IN OPPOSITION
TO MOTION FOR SUMMARY JUDGMENT
FILED BY CLINT SHRUM IN HIS INDIVIDUALY CAPACITY
AND HIS OFFICIAL CAPACITY
Come the Plaintiffs and file this response in opposition to the Motion for Summary

Judgment filed by the Defendant Clint Shrum (hereinafter Shrum).

I
INTRODUCTION

The Defendants Clint Shrum (hereinafter Shrum) and Tony Bean (hereinafter Bean) have
filled a motion of summary judgment on all claims against them in both their official capacities
and individual capacities. They raise three (3) issues or reasons to support their request. First
they rely on qualified immunity in both their official and individual capacities. Second the lack

of policy and/or custom related to improper training. Third, because neither Shrum nor Bean

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 1of 25 PagelD #: 1153

 
directly participated in the “events giving rise to this matter” that is the shooting to death of
Shelby Comer the individual claims should be dismissed.

The Plaintiffs filed this suit because the Defendant Mike Holmes (hereinafter referred to
as “Holmes”) a part-time Grundy County deputy sheriff used excessive force or deadly force
when he fired thirteen (13) bullets at a Ford Mustang being operated by Jacky Bean (hereinafter
referred to as “Jacky Bean”) one of which struck and killed Shelby Leann Comer, the Plaintiffs
twenty year old daughter that was a front seat passenger in the Mustang.

This excessive force or deadly force case is unusual for several reasons. The most
unusual aspect is that Holmes was not a certified Law Enforcement Officer and had never been
to a police school or academy before he shot Shelby Comer. Another unusual aspect of this
particular case is that there is a surviving witness, Jacky Bean. This witness contradicts much of
the story or stories that Holmes has told over the course of time.

FACTS OF THE SHOOTING

Because Jacky Bean survived the onslaught of bullets fired by Holmes at the Mustang
there are two (2) versions of what transpired on B mine Road on December 23, 2017. The Jacky
Bean version and of course a totally different version told by Holmes.

JACKY BEAN VERSION OF THE FACTS

On December 23, 2017 at approximately 10:30 p.m. Shelby Leann Comer was a
passenger in a vehicle being operated by Jacky Bean. Jacky Wayne Bean, Jr. (Jacky Bean) was
operating or driving a Ford Mustang automobile (hereinafter referred to as “Mustang” or “the
Mustang”). At approximately 10:30 p.m. on December 23, 2017, Holmes was on duty and
working as a part-time deputy sheriff for the Grundy County Sheriff's Department and driving a

marked Sheriff's Department patrol vehicle (hereinafter patrol vehicle). At approximately 10:30

2

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 2 of 25 PagelD #: 1154

 
p.m. on December 23, 2017, Holmes attempted to initiate a traffic stop of the Mustang being
driven by Jacky Bean.' The Mustang failed to stop and after a short pursuit the Mustang pulled
over and then spun around so that the Mustang was facing the patrol vehicle driven by Holmes.
At this point the Mustang was stopped. (Jacky Bean deposition-Attached to this response as
Exhibit A; Pages 125 line 21-Page 126 Line 8) Jacky Bean was involved in a police pursuit and
eventually a shooting on December 23, 2017. There was only one officer that was present when
the shots were fired. That officer was Holmes. The shooting occurred on B Mine Road.”

The Mustang windows were rolled up the radio was on and the heater was on. The
weather was cold, raining and foggy. Jacky Bean had a hard time seeing the road because of the
fog.? Holmes got out of his patrol vehicle and he immediately started firing at the Mustang. “The
two vehicles were facing each other.” Holmes has admitted that he fired a total of fifteen (15) or
thirteen (13) shot, depending on which version is to be believed, at the Mustang.

Holmes than worked his way to the driver’s side of the Mustang and then started firing
into the side of the vehicle.® Jacky Bean ducked down in the seat after the first shot and when
Holmes started shooting into the side Jacky Bean put the car in gear and tried to pull off.’ J acky
Bean did not drive the Mustang forward until after Holmes was to the side of the Mustang. When
Jacky Bean started to drive the Mustang forward it was to get away from the bullets that were

coming in through the driver’s side door. Jacky Bean was not trying to run over Holmes.®

 

*(Second Amended Complaint paragraphs 12-15; Admitted is substance by the Shrum and
Bean.)

* (Jacky Bean deposition Page 33 line 5-24; excerpts attached to this response as Exhibit A)
* (Jacky Bean deposition Page 126 lines 9-24)

* (Jacky Bean deposition Page 39 line 13-24)

° (Jacky Bean deposition Page 41 lines 19-22)

° (Jacky Bean deposition Page 41 lines 20-25)

"(Jacky Bean deposition Page 127 lines 5-20)

“(Jacky Bean deposition Pages 127 line 21-Page 128 Line 13)

3

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 3 o0f 25 PagelD #: 1155

 
Four (4) shots struck the driver’s door. Their path was from outside to inside and from
driver side to passenger side. (Trial testimony of T.B.I. agent Jessica Hudson from Criminal trial
of Mike Holmes. Tr. Page 370 Line 15 Page-373 Lines 19-22; excerpts attached to this response
as Exhibit B) As Jacky Bean was trying to get away from the barrage of bullets he believes that
the Mustang’s driver’s side collided with and scrapped down the driver’s side of the patrol
vehicle and came to a stop. As Holmes approached the Mustang to check on the occupants it
drove off. As Jacky Bean was driving away Holmes fired 5 shots at the rear of the Mustang.
(Holmes deposition Page 77 Lines 6-8; excerpts attached to this response as Exhibit C) Then
Shelby Comer “started yelling she was shot.”?

Jacky Bean was not armed and did not have a pistol when he stopped the Mustang. Jacky
Bean did not point a gun or pistol at Holmes during the traffic stop. (Jacky Bean deposition Page
132 Lines 16-23)

LAW AND ARGUMENT
DEFENDANTS FIRST ISSUE

THE DEFENSE OF QUILIFIED IMMUNITY IS NOT AVAILABLE TO SHRUM AND
BEAN IN THEIR OFFICAIL CAPACITIES

The Defendants first issue is because the actions of Mike Holmes were “objectively
reasonable and therefore qualified immunity is applicable to the extent that all claims against
Defendants Shrum and/or Bean in their official and/or individual capacities fall as a matter of
law.” (Defendants’ Brief in support of Motion for Summary Judgment [Doc. 68-1] page 6.)

However the Sixth Circuit in United Pet Supply, Inc. v City of Chattanooga, Tennessee

768 F.3d 464, 483-484 (6 Cir. 2014) has held that qualified immunity is a defense available

 

° (Jacky Bean deposition Page 128 Line 18- Page 129 Line 11)

4

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 4of 25 PagelD #: 1156
only to individual government officials sued in their personal capacity. As such the defense of
qualified immunity is unavailable to the public entity itself. The court states:

We have always understood qualified immunity to be a defense available only to
individual government officials sued in their personal capacity. “As qualified
immunity protects a public official in his individual capacity from civil damages,
such immunity is unavailable to the public entity itself.” Everson v. Leis, 556 F.3d
484, 501 n. 7 (6th Cir.2009); see also Hidden Vill, LLC v. City of Lakewood, 734
F.3d 519, 523 (6th Cir.2013) (“Lakewood is not eligible for qualified immunity
because it is a city, not an individual.”).”

The Defendants motion for summary judgment based on qualified immunity in their

official capacity should be DENIED.

A
HOLMES SHOOTING WAS OBJECTIVELY UNREASONABLE

THE SHOOTING AT THE MUSTANG — A SEIZURE OF SHELBY
COMER

The Defendants are not entitled to qualified immunity in their individual capacity because
the shooting was objectively unreasonable even under the Holmes version.

In Fisher v The City of Memphis 234 F.3d 312 (6™ Cir. 2000) one issue was if the
officer’s actions constituted a seizure of Ms. Fisher. Officer William Taylor of the Memphis
Police Department stopped to speak to two young women. As they spoke in the middle of Speed
Street, they noticed a vehicle driven by Demetria Becton (“Becton”) approaching in their
direction. To avoid being hit, the two women jumped onto the curb, and the Officer jumped onto
the hood of his police car, simultaneously firing his gun at the car. The bullet went through the
driver’s side window and hit the passenger, Elitia Fisher. The defendant officer argued that he
was shooting at the driver and thus he did not seize Ms. Fisher. The Court rejected that argument
reasoning that by shooting at the driver (Becton) of the moving car the officer intended to stop
the car effectively seizing everyone inside the car including, the plaintiff in that case, Ms.Fisher.

5

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 5of25 PagelD #: 1157
The Court stated:
“Here, Becton’s car was the intended target of Defendant’s intentionally applied
exertion of force. By shooting at the driver of the moving car, he intended to stop
the car, effectively seizing everyone inside, including the Plaintiff. Thus, because
the Defendant “seized” the Plaintiff by shooting at the car, the district court did

not err in analyzing the Defendant’s actions under the Fourth Amendment.”
Fisher v The City of Memphis at 319 (Footnote omitted.)

In this case Mike Holmes’ own testimony establishes that he was shooting at the driver of
the Mustang. Therefore his actions seized everyone inside the car including Shelby Comer. In
Rodriguez v Passinault 637 F.3d 675, 687 (6" Cir. 201 1) the Court extensively examines this
issue and reaffirms the decision in Fisher v The City of Memphis.

SEGMENTING RULE

In deadly force cases, the Sixth Circuit generally applies a “temporally segmented
analysis to the possible erroneous actions taken by police officers.” Chappell v. City of
Cleveland, 585 F.3d 901, 914 (6th Cir. 2009) Referred to as the “segmenting rule” or
“segmenting approach,” the Sixth Circuit “embrace[s] a somewhat narrow interpretation of the
Supreme Court’s mandate that courts look to the totality of the circumstances in determining if
excessive force is used.” Claybrook v. Birchwell, 274 F.3d 1098, 1103 (6th Cir. 2001) In _ this
case there are three (3) segments. The shot or shots Holmes fired at the front of the Mustang, the

shots Holmes fired at the side of the Mustang, and the shots Holmes fired at the back or rear of
the Mustang as it drives away.
JACKY BEAN VERSION
Under the Jacky Bean version the shots fired by Holmes in all three segments were an
excessive use of force. Holmes was never in any danger. Jacky Bean did not have a gun and
never pointed a gun at Holmes. (The reason Holmes gives to justify the first shots at the front of

the Mustang, segment one.) (Jacky Bean deposition Page 132 Lines 16-23) Holmes gets out of

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 6of 25 PagelD #: 1158
his patrol car and just starts shooting at the Mustang. Jack Bean never drove the Mustang at or
toward Holmes. Jacky Bean is clear that he did not drive or move the Mustang forward until

Holmes was beside the Mustang. Jacky Bean knows Holmes was to the side of the Mustang
because the bullets were coming through the drivers’ door. (Jacky Bean deposition Pages 127

line 21-Page 128 Line 13) In this version of the shooting Holmes was never in the path of the
Mustang when the Mustang was moving forward.

In Lewis v Charter Township of Flint 660 Fed. Appx. 339 (6 Cir 2016) the court
discusses deadly force when a person attempts to flee in a vehicle. The Court holds that the
officer may not use deadly force once the car moves away leaving the officer and bystanders in a
position of safety. The Court of Appeals reaffirms decades old precedent that when the car no
longer presents an imminent danger the officer is not entitled to use deadly force. As the court
explains:

“Tt has long been established that “[t]he use of deadly force to prevent the escape
of all felony suspects, whatever the circumstances, is constitutionally
unreasonable.” Tennessee v. Garner, 471 U.S. 1, 11, 105 S.Ct. 1694, 85 L.Ed.2d
1 (1985). However, “[w]here the officer has probable cause to believe that the
suspect poses a threat of serious physical harm, either to the officer or to others, it
is not constitutionally unreasonable to prevent escape by using deadly force.”
Brosseau v. Haugen, 543 U.S. 194, 203, 125 S.Ct. 596, 160 L.Ed.2d 583 (2004)
(alteration in original) (quoting Garner, 471 U.S. at 11, 105 S.Ct. 1694: see also
Pollard v. City of Columbus, Ohio, 780 F.3d 395, 403 (6th Cir. 2015). Where a
person attempts to flee in a vehicle, “police officers are ‘justified in using deadly
force against a driver who objectively appears ready to drive into an officer or
bystander with his car,” but “may not use deadly force once the car moves away,
leaving the officer and bystanders in a position of safety.” ” Godawa y. Byrd, 798
F.3d 457, 464 (6th Cir. 2015) (quoting Cass v. City of Dayton, 770 F.3d 368, 375
(6th Cir. 2014)). Thus, “where the car no longer ‘presents an imminent danger’ an
officer is not entitled to use deadly force to stop a fleeing suspect.” Jd. (quoting
Smith v. Cupp, 430 F.3d 766, 775 (6th Cir. 2005)’”

Accepting the facts in a light most favorable to the Plaintiffs the Jacky Bean version

requires this Court to DENY the Defendants motion based on qualified immunity as to their

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 7 of 25 PagelD #: 1159

 
individual liability. Holmes shooting at the Mustang from the first shot to the last was excessive.
Holmes was never in any danger and he killed an innocent girl in a fit of apparent rage because

the Mustang did not comply and immediately stop.

(ii)
MIKE HOLMES VERSION

Even if Holmes had succeeded in killing all of the occupants of the Mustang, with his
indiscriminant spraying of thirteen bullets, and we never knew Jacky Bean’s version of the facts
the testimony of Holmes himself establishes that he used excessive force and therefore violated
the Fourth Amendment.

REASONABLENESS OF THE USE OF DEADLY FORCE IS DETERMINED AT THE
MOMENT DEADLY FORCE IS APPLIED

The Defendants argue that Holmes “only used his gun in response to a threat when Jacky
Bean (1) pointed a silver handgun at Defendant Holmes; and (2) drove his vehicle directly at
Defendant Holmes and in the direction other law enforcement were coming.”!? As explained
above even if the first shot by Holmes at the windshield of the Mustang was justified the
remaining shots in the side and rear of the Mustang were not justified. Just because an officer is

Justified in using deadly force at one point “he does not retain the right to shoot at any time

thereafter with impunity.” Mullins v Cyranek 805 F.3d 760, 768 (6" Cir. 2015

The proper review of the use of deadly force is to look at or focus on that moment just
prior to Holmes firing the shots. In Bouggess v. Mattingly, 482 F.3d 886, 889 (6th Cir. 2007) the
court establishes this as the critical point of time. There the court states: “therefore, we measure
the reasonableness of the use of deadly force at a particular time based on an “objective

assessment of the danger a suspect poses at that moment.” Accord: Lemmon v city of Akron,

 

" (Defendants’ Brief in support of Motion for Summary Judgment. ([Doc. 68-1] page 8.)

8

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 8 of 25 PagelD #: 1160

 
Ohio 768 Fed.Appx.410, 415 (6" Cir. 2019)

In Hicks v Scott 958 F.3d 421, 435 (6" Cir. 2020) the court reviews the law applicable to
excessive force cases.'' The Fourth Amendment prohibits the use of excessive force. Of the three
(3) Graham factors: (1) “the severity of the crime at issue,” (2) “whether the suspect pose[d] an
immediate threat to the safety of the officers or others,” and (3) “whether [the suspect was]
actively resisting arrest or attempting to evade arrest by flight, the court in Hicks v Scott
emphases that the critical factor in the use of force is whether the suspect presented an immediate
danger to the officers or others. The officer’s use of deadly force is only reasonable if the officer
had “probable cause to believe that the suspect pose[d] [such] a threat.” The test is one of
objective reasonableness in light of the facts and circumstances confronting the officer, in this
case Holmes at the time Holmes made the decision to use deadly force.

“The Fourth Amendment's prohibition against unreasonable seizures prohibits the
use of excessive force. King v. Taylor, 694 F.3d 650, 662 (6th Cir. 2012) The test
is one of objective reasonableness: “[T]he question is whether [an] officer[”]s
actions [were] ‘objectively reasonable’ in light of the facts and circumstances
confronting [her].” Graham y. Connor, 490 U.S. 386, 397. 109 S.Ct. 1865, 104
L.Ed.2d 443 (1989) In assessing those circumstances, we consider three main
factors: (1) “the severity of the crime at issue,” (2) “whether the suspect pose[d]
an immediate threat to the safety of the officers or others,” and (3) “whether [the
Suspect was] actively resisting arrest or attempting to evade arrest by flight.”
Untalan vy. City of Lorain, 430 F.3d 312. 314 (6th Cir. 2005) (quoting Graham
490 U.S. at 396, 109 S.Ct. 1865). When an officer uses deadly force, the critical
factor is whether the suspect presented an immediate danger to the officers or
others. Mullins v. Cyranek, 805 F.3d 760, 766 (6th Cir. 2015) To that end, an
officer’s use of deadly force is only reasonable if she had “probable cause to
believe that the suspect pose|d] [such] a threat.” Untalan, 430 F.3d at 314.” Hicks
v Scott 958 F.3d 421, 435 (6" Cir. 2020)

 

 

“ As to any issue of qualified immunity, if it was to be raised by Holmes in this case, Plaintiffs
recognize that for a case to provide knowledge it must be decided prior to the incident involved
in this case. While Hicks v Scott is decided last year the cases that it reviews and approves were
all decided in 2015 or before.

9

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 9of 25 PagelD #: 1161

 
In Mullins v Cyranek 805 F.3d 760, 766 6" Cir. 2015) the court, again, emphases that
the question to be answered in the case presently before this Court is whether it was reasonable
for Holmes to believe that the Mustang or Jacky Bean “posed a significant threat at the time”
Holmes fired his weapon. Id. (Emphasis added.) The court determines that deadly force may be
used only if the officer has probable cause to believe that the suspect poses a threat of severe
physical harm. A person, such as Shelby Comer, has a right not to be shot unless they are

perceived as posing a threat to officers or others.

“The question of whether it was reasonable for Cyranek to believe that Mullins
posed a significant threat at the time Mullins was shot is the crux of this
appeal. In excessive force cases, the threat factor is “a minimum requirement for
the use of deadly force,” meaning deadly force “may be used only if the officer
has probable cause to believe that the suspect poses a threat of severe physical
harm.” Untalan vy. City of Lorain, 430 F.3d 312, 314 (6th Cir.2005) (emphasis
added); see also Ciminillo, 434 F.3d at 468 (stating that a person has a “right not
to be shot unless they are perceived as posing a threat to officers or others”) On
appeal, Cyranek concedes that he shot Mullins only after Mullins threw his gun,
but he maintains that the confrontation unfolded in such rapid succession that he
did not have a chance to realize that a potentially dangerous situation had evolved
into a safe one. See Smith v. Cupp, 430 F.3d 766, 774-75 (6th Cir.2005).”
Mullins v Cyranek 805 F.3d 760, 766 (6'" Cir. 2015) (Emphasis supplied.)

In Jacobs v Alam 915 F.3d 1028, 1040-1041(6" Cir. 2019) the court again determines:

“[W]hether the use of deadly force at_a particular moment is reasonable depends primarily on

objective assessment of the danger a suspect poses at that moment. The assessment must be

made from the perspective of a reasonable officer in the defendant’s position.” (Emphasis
supplied.)

Finally in Foster v Patrick 806 F.3d 883, 887 (6" Cir. 2015) the court again determines
that the ultimate question is whether the officer had an objective reasonable belief that the
Suspect posed an imminent threat of serious physical harm to the officer or others at the time

when the officer shot the suspect.

10

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 10 of 25 PagelD #: 1162

 
“We focus on the following factors to determine whether there is probable cause

to believe that the suspect poses an imminent threat of serious physical harm: “(1)

the severity of the crime at issue; (2) whether the suspect poses an immediate

threat to the safety of the officers or others; and (3) whether the suspect is actively

resisting arrest or attempting to evade arrest by flight.” Bouggess v. Mattingly,

482 F.3d 886, 889 (6th Cir.2007) The ultimate question is whether Patrick had an

objectively reasonable belief that Foster posed an imminent threat of serious

physical harm to him or others when he shot Foster. See id at 890. If the answer

is no, then the use of deadly force violated Foster’s Fourth Amendment right.”

(Emphasis supplied.)

In Hermiz v City of Southfield 484 Fed. Appx. 13 (6" Cir. 2012) the court determines
that well established law existed at least as of 2007 that would inform a reasonable officer that
shooting a driver while positioned to the side of his fleeing car violates the Fourth Amendment.
Id. at 17 In Lewis v Charter Township of Flint 660 Fed. Appx. 339 (6" Cir 2016) the court
discusses deadly force when a person attempts to flee in a vehicle. The officer may not use
deadly force once the car moves away leaving the officer and bystanders in a position of safety.
Even under Holmes’ version Jacky Bean did not pose a threat to Holmes or anyone else at the
moment that Holmes fired the four (4) shots into the rear of the Mustang.

The law is clear the shots at the rear of the Mustang were excessive force. Jacky Bean did
not pose a threat of imminant harm to Holmes or any others at the time Holmes fired the last
shots at the rear of the Mustang. Even Sheriff Shrum agrees that the shots fired by Holmes at the
rear of the Mustang were not consistent with Shrums’ training and experience. In fact Shrum, as
a reasonable law enforcement officer, testified that he “would not have fired the shots at the rear
of the vehicle as it was leaving.” (Shrum deposition Page 178 Line 11-Page 179 Line 22;
excerpts attached as Exhibit D) Plaintiffs’ expert Robert E. Allen, Jr. has filed his affidavit that
Holmes did not act in accordance with or was not compliant with recognized standards for police

tactics, policies, procedures and standards on the subject of use of deadly force when Holmes

fired the last five shots at the back or rear of the Mustang. (See; Allen affidavit paragraphs L-U

11

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 11o0f 25 PagelD #: 1163
pages 14-17.Attached to this response as Exhibit E.)

I
DEFENDANTS’ SECOND ISSUE
POLICY, PRATICE OR CUSTON

The Defendants second issue is that Plaintiffs have filed to establish a policy, practice or
custom that caused Plaintiffs’ injuries. (Defendants’ brief page 11 [Doc. 68-1]) Defendants omit
that there are several other ways to establish liability of Shrum and Bean in their official
capacities, which is in reality Grundy County. In Flagg v City of Detroit 715 F.3d 165, 174-175
(6" Cir. 2013) the court determines that a single decision can constitute a policy, if that decision
is made by an official who possesses final authority to establish municipal policy with respect to
the action ordered. In Tennessee the Sheriff is an official. Spurlock v Sumner Cty. 42 S.W.3d
75, 82 (Tenn. 2001) As established Shrum made the decision to allow Holmes to work more
hours per month that allowed. As a result Holmes was required to be a certified officer. Buthe
was not on the night he shot Shelby Comer.

Ouza v City of Dearborn Heights, Michigan969 F.3d 265 (6" Cir. 2020) the court finds
there are at least two situations in which inadequate training could be found to be the result of
deliberate indifference. The second way “single-incident liability’ which the Plaintiffs have

established. As the court states:

“However, there is another way in which a plaintiff can show a genuine
factual dispute regarding deliberate indifference. In a “narrow range of
circumstances,” a plaintiff can show that a municipality was deliberately
indifferent by “fail[ing] to equip law enforcement officers with specific tools to
handle recurring situations.” Brown, 520 U.S. at 409, 117 S.Ct. 1382 As the
Supreme Court explained in City of Canton, “it may happen that in light of the
duties assigned to specific officers or employees the need for more or different
training is so obvious, and the inadequacy so likely to result in the violation of
constitutional rights, that the policymakers of the city can reasonably be said to
have been deliberately indifferent to the need.” 489 U.S. at 390, 109 S.Ct. 1197.

12

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 12 of 25 PagelD #: 1164

 
ISo, for example, if a municipality failed to provide any training to its officers on
the use of deadly force, it would be liable to a person unconstitutionally killed by
the police, given that “city policymakers know to a moral certainty that their
police officers will be required to arrest fleeing felons” and “[t]he city has armed
its officers with firearms, in part to allow them to accomplish this task.” Jd. at 390
n.l0, 109 S.Ct. 1197 In that situation, “the need to train officers in the
constitutional limitations on the use of deadly force ... can be said to be ‘so
obvious,’ that failure to do so could properly be characterized as ‘deliberate
indifference’ to constitutional rights.” /d. (internal citation omitted); accord, e. g.
Shadrick v. Hopkins County, 805 F.3d 724, 739 (6th Cir. 2015); Cherrington. 344
F.3d_at 646 Under this approach of demonstrating deliberate indifference, a
plaintiff does not need to show that the municipality had notice of a pattern of
unconstitutional conduct. Shadrick, 805 F.3d at 739 (citing Connick v. Thompson,
563 U.S. 51, 63-64, 131 $.Ct. 1350, 179 L.Ed.2d 417 (2011)). Instead, a plaintiff
can show deliberate indifference based on “single-incident liability” if the risk of
the constitutional violation is so obvious or foreseeable that it amounts to
deliberate indifference for the city to fail to prepare officers for it. Connick, 563
U.S. at 63, 131 S.Ct. 1350.”

SHRUM AND BEAN KNEW HOLMES WAS NOT A CERTIFIED OFFICER BUT
KNOWINGLY ALLOWED HOLMES TO PERFORM THE JOB OF A CERTIFIED
OFFICER
Holmes was employed as a part-time deputy on July 3, 2016. As explained below a part-
time deputy is required by Tennessee law to have only 80 hours of training, provided by Grundy
County, as opposed to a certified officer that is required to have a minimum of 400 hours of
training and have graduated from a State approved Law Enforcement school. Tennessee law
provides that a part-time officer may not work more than 100 hours per month. In the event the
part-time officer works more than the 100 hours per month he must be reclassified as a full-time
or certified officer and meet all of the requirements for training to be a certified officer. In the 18
months that Holmes worked for Grundy County he worked more than 100 hours in 16 of the 18
months. This fact was known by Shrum and Bean and they allowed and encourage this action

even though Holmes was not a certified officer and did not meet the requirements to be certified.

As a result Holmes was performing a job he was not legally allowed to perform and it was a

13

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 13 0f 25 PagelD #: 1165

 
violation of State law and POST rules. Shrum and Bean knowing allowed, encouraged and

facilitated Holmes to act in this illegal action.

T.C.A. 38-8-101 through 7.C.A. 38-8-122 addresses the training of police officers in

Tennessee. T.C.A. 38-8-102 establishes the Tennessee Peace Officer Standards and Training
Commission. Boyce v Tennessee Peace Officer Standards and Training Commission 354 S.W.
3d 737, 742 (Tenn. Ct. App. 2011)'* 7.C.A 38-8-105 (a) provides that:

“Requirements for minimum standards as set forth in this part or as required by
the commission shall be mandatory and binding upon any municipality, county or
political subdivision of this state.” (Emphasis supplied)

All persons that are employed as a full time officer shall comply with the Basic Law
Enforcement Course requirements before being certified as a law enforcement officer. POST rule
1110-02-.01(1) The minimum training for a certified officer is the Basic Law Enforcement

Course that includes a minimum of 400 hours of instruction and study. POST rule 1110-03-

 

-01(1)(a). The minimum curricula requirements are set out in POST rule 1110-07-.01, consist,
along with other courses, the following Firearms; 40 hours ((b)(1); Criminal and Constitutional
law and Procedures; 50 hours (7).

T.C.A. 38-8-101(3)"? as well as POST rules 1110-01.-01(b) and 1110-08.-01(1)

 

* The Commission was established to develop, plan, and implement law enforcement training
programs for local law enforcement officers in Tennessee, establish uniform standards for the
employment and training of police officers and to establish minimum standards and curriculum
requirements for courses of study for training police officers. Carter v McWherter 859 S.W.2d
343, 345 (Tenn. Ct. App. 1993)

* “(3) “Part-time police officer,” “temporary police officer,” “reserve police officer,” or
“auxiliary police officer” means any person employed by any municipality or any political
subdivision of the state of Tennessee whose primary responsibility is to support the full-time
police officer in the prevention and detection of crime, apprehension of offenders, and assisting
in the prosecution of offenders for appropriate remuneration in measure with specifically
assigned duties or job description. Part-time police officers shall work not more than twenty (20)
hours per week, for a total of not more than one hundred (100) hours per month. Any police

14

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 14 o0f 25 PagelD #: 1166

 
provide, in part, that a part-time Law Enforcement Officer will work no more than twenty (20)
hours per week or a total of no more than one hundred (100) hours per month. These rules and
the statute also provide that any Law Enforcement Officer that works in excess of these
maximum hours shall be reclassified to a full-time status and must meet all requirements for
standards/training as mandated under the POST rules.

Holmes was employed by Grundy County Sheriff's Office on July 3, 2016 and was hired
because of budgetary reasons. Grundy County could not afford a full-time deputy. (Shrum
deposition page 56 Lines 5-14) Shelby Comer was shot and killed by Holmes when he was on
duty and working for Grundy County Sheriff’s Office on December 23, 2017. Holmes worked a
total of eighteen (18) months from the date that the he was employed until he shot Shelby
Comer. During this time Holmes worked more than one hundred (100) hours a month in sixteen
(16) of the eighteen (18) months. In some of these months Holmes worked as many as 133.5
hours to 185 hours in a single calendar month. At no time during the eighteen months did
Holmes meet the requirements for standards/training as mandated under the POST rules to act as
a full time Law Enforcement Officer. (Second Amended Complaint paragraph 56; Answer of
Shrum and Bean admits “that Defendant Holmes was not POST certified to work as a full-time
officer as of December 23, 2017.)

Exhibit 40 (attached to this response as Exhibit F) to the deposition of Shrum is a

collection of the Grundy County Sheriff's Department time sheets for Holmes. (Shrum

 

officer who works in excess of the maximum hours as specified in this subdivision (3) shall be
reclassified to a full-time status and must meet all requirements for standards and training as
mandated under the law and peace officer standards and training commission rules. In any
situation where an officer is temporarily assigned, for a period of one (1) month or less, to work
more than twenty (20) hours per week, for a total of not more than one hundred (100) hours per
month, the officer shall not be reclassified to a full-time status;”

15

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 15 of 25 PagelD #: 1167

 
deposition Page 153 Line 23; Page 143 Lines 1-8) Each of the time sheets are authorized by
Shrum and reviewed by Bean and each record or pay period contains their signatures. (Shrum
deposition Page 143 Lines 9-25 & Exhibit 40) These time sheets establish that Holmes worked
the following hours per month; in 2016 July 92.5, August 108, September 96, October 120,
November 146 and December 137.50. In 2017; January 132, February 105, March 113, April
127, May 138, June 113, July 113, August 144, September 185, October 132, November 119 and
December 133.50.

The statute and rules require that because Holmes worked more hours per month than
allowed by POST rules Holmes was required to be reclassified to a full time officer and was
required to meet all requirements for standards/training as mandated under the POST rules for a
full time Law Enforcement Officer. Shrum and Bean allowed, sanctioned and were aware that
Holmes worked significantly more hours per month than permitted by POST rules however the
Defendant Shrum and Bean failed to require the Defendant Holmes to meet all requirements for
standards/training as mandated under the POST rules for a full time or certified Law
Enforcement Officer. As a direct and proximate result of violating the POST rules as well as
T.C.A, 38-8-101(3) Shrum and Bean knowingly allowed an unqualified and untrained individual,
Holmes, to regularly and routinely act and perform the job and function as a full time Law
Enforcement Officer knowing that Defendant Holmes was not qualified or allowed under
Tennessee law, to act as or perform the duties and responsibilities of a full time Law
Enforcement Officer. In this case Shrum and Bean flaunted POST rules and Tennessee statutes
by allowing Holmes an individual not POST certified to act as a certified or full-time officer

without the required basic law enforcement training required by law.

16

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 16 of 25 PagelD #: 1168

 
Plaintiffs’ expert Robert E. Allen, Jr. has filed his affidavit that Holmes was performing
the job of a certified officer when Shelby Comer was shot. However Holmes was not legally

qualified to act because he was not certified by POST. (See: Allen affidavit pages 21-22)

B
PART TIME OFFICER

The POST rules for a part-time officer are simple and straight forward. 7.C.A. 38-8-101
(3) and POST rule 1110-08-.03 provides in part that any person utilized as a part-time law
enforcement officer shall receive eighty (80) hours of training in whatever duties they are
required by the employing agency, in this case Grundy County Sheriff's Office. This training
shall be accomplished during the first calendar year of employment. During this initial period,
prior to receiving eighty (80) hours of training the part-time law enforcement officer must be
paired with a field training officer or other certified officer. This rule'* requires that the specified
training for a part-time law enforcement officer shall be accomplished during the first calendar
year of employment. Further, until the eighty (80) hours of training is accomplished the part-time
law enforcement officer must be paired with a field training officer or other certified officer. The
term “paired” means “‘in the presence of’. POST rule 1 101.01-.(22)

Shrum and Bean knowingly violated the part-time rule by: (1) failing to provide the 80

hours of training in the first calendar year of employment (2) failed to provide Holmes with 80

 

'* This rule is: “Training Requirements. After January 1, 1989, any person newly

employed/utilized as a part-time/temporary/reserve/auxiliary law enforcement officer or special
deputy shall receive eighty (80) hours of training in whatever duties they are required to perform
by the employing agency. This training shall be accomplished during the first calendar year of
employment. During this initial period, prior to receiving eighty (80) hours of training, the part-
time/temporary/reserve/auxiliary law enforcement officer must be paired with a field training
officer or other certified officer. Any part-time/temporary/reserve/auxiliary law enforcement
officer who is hired within five years of having served as a full-time, certified law enforcement
officer will continue to be exempt from the requirement that he/she be paired with a full-time,
certified officer as long as he/she completes in-service training each year and has no break in
service.

17

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 17 of 25 PagelD #: 1169

 
hours of training through December 23, 2017 and (3) they did not require Holmes to be paired
with a certified officer.

Shrum has testified that POST rules allow a law enforcement agency to employ an
individual that has not had any police training to be a part-time officer. Shrum admitted that
POST rules require 80 hours of training. (Shrum deposition Page 68 Lines 1-9) Shrum thought
the 80 of training was required in the first year of employment not in the first calendar year of
employment. (Shrum deposition Page 68 Lines 10-17) Shrum acknowledged that this 80 of
training was to be given by the agency or in this case Grundy County. (Shrum deposition Page
68 Lines 18-24)

POST rules require that the employing agency keep all training records. (See POST rule
1110-08-.05) Further the rule requires that the training be in “whatever duties they are required
to perform by the employing agency.” (Shrum deposition Page 69 Lines 11-17) Shrum hired
Holmes to perform the “basic deputy’s job duties.” (Shrum deposition Page 69 Lines 18-21) This
included investigate crimes, make arrests, pursue vehicles if needed. (Shrum deposition Page 70
Lines 3-12) However Shrum has admitted that Holmes did not receive the 80 hours of training in
2016 the calendar year that Holmes was hired. It took ten months and was not complete until
May of 2017. (Shrum deposition Page 72 Line 11- Page 73 Line 8; and Page 74 Line 21-page 75
Line 1) According to Shrum after May of 2017 Holmes did not need to be paired with another
officer. (Shrum deposition Page 75 Lines 2-10) Shrum ignored the POST rules and failed to
require Holmes to obtain the 80 hours of training is the calendar year that Holmes was employed.
As a result Holmes was not qualified to be a part-time officer.

Next Shrum failed to require Holmes to complete the 80 hours of training before he shot

Shelby Comer on December 23, 2017. Exhibit 30 to Shrum’s deposition (attached to this

18

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 18 of 25 PagelD #: 1170

 
response as Exhibit G) is the 2016 in-service training roster. It has the dates of the in-services
and then the testing score. According to Shrum Holmes attended all of these hours of training.
(Shrum deposition Page 104 Lines 7-20) Exhibit 26 to Shrum’s deposition in the in-service
training roster for Holmes for 2017. (attached to this response as Exhibit H). It also has 40 hours
of in-service training recorded over several dates. (Shrum deposition Page 73 Lines 12- Page 74
Line 2) The two in-service rosters for 2016 and 2017 there are the only records for training of
Holmes. (Shrum deposition Page 118 Line 21-Page 119 Line 8) These two rosters assert that
Holmes received 80 hours of training by the end of the 2017 in-service roster or May of 2017.
However there are serious doubts concerning the accuracy of the 2016 training roster.

The first issue is Exhibit 33 (attached to this response as Exhibit I). This is a “Certificate
of Completion” “prepared for in-service completion by Chief Bean.” (Shrum deposition Page
113 Lines 15-19) This certificate certifies that Holmes received the 80 hours of training pursuant
to POST requirements by August 31, 2016. Shrum testified that this document was prepared “in

33, 66.

house”; “took time to put together” was extensive and was not correct. (Shrum deposition Page
113 Line 24-Page 114 Line 22)

The second issue is the training list on Exhibit 30 (attached to this response as Exhibit G)
is the 2016 in-service roster; all but one of the dates that the training was given was before
Holmes started working for Grundy County Sheriff's Department. Shrum testified that he
believed that Holmes did receive the training at Grundy County. However Shrum’s explanation
was that the Cowen Police Department participated in some in-service with “us”, Grundy
County. (Shrum deposition Page 116 Lines 1-14) Mike Holmes worked for the Cowen Police
Department before coming to Grundy County. However Holmes stopped working for the Cowen

Police Department in September or October of 2014. (Holmes deposition Page 9 Line 25-Page

19

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 19 of 25 PagelD #: 1171

 
10 Line 13) After leaving Cowen Holmes did not work in law enforcement until he went to work
for Grundy. (Holmes deposition Page 11 Lines 8-12) However according to Holmes Chief Bean
called him, Holmes, and said “Hey we’re having in-service. You just come.” (Holmes deposition
Page 19 Lines 14-19)

Predictably Holmes agreed with the story that he attended in-service training with
Grundy County in January, February, March, April and May of 2016 even though he was not
employed by Grundy County or any other police department. His reason? “To keep my time up.
I mean, I been at this too long.” (Holmes deposition Pagel 1 Lines 13-25) There is no advantage
to “keeping up my time”. POST requires 40 hours of in-service every year. It does not carry
forward.

According to Exhibit 30 there was in-service training on January 27, 2016. Holmes does
not know if he was there and has no documents to show that he was there. There was a class on
February 24, 2016. Again Holmes does not know if he was there. The same is true for the in-
service classes held on March 30, 2016; April 27, 2016: and May 25, 2016. (Holmes deposition
Page 17 Line 22-Page 19 Line 2)

The third issue is the form of Exhibit 30 itself. All of the information is typed. The dates
of the classes are typed except for the year. The number 16 is hand written. Chief Bean that
prepared the document did not know why the 16 was written in. (Deposition of Tony Bean Page
9 Line 21-Page 10 Line 6; excerpts attached as Exhibit J to this response.)

GENERAL LACK OF TRAINING IN THE USE OF DEADLY FORCE

Plaintiffs’ use of force expert, Robert E. Allen, Jr, has given an affidavit in support of
Plaintiffs response. This affidavit makes it clear that, from a review of the training records,

Holmes did not receive any documented training or education on the use of deadly force during

20

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 20 of 25 PagelD #: 1172

 
his training with Grundy County. In the 2016 and 2017 in-service training documents, Exhibits
26 and 30 to Shrum’s deposition there are no classes that are listed as “use of force”. Use of
force may be or could have been taught in the fire arms portion of the in-service but it is not
listed in those documents. In addition the tests given in 2016 and 2017 to test the officer’s
knowledge ask no questions concerning use of force issues mush less deadly force issues. Even if
the subject was covered the employer would have no way of knowing if the officer had
understood the instruction unless there are questions to test his knowledge.

Bean was in charge of the in-service training. Bean was the general department instructor
in 2016 and 2017. (Shrum deposition Page 52 Lines 3-9) He put the lesson plans together. He
had the final say in the lesson plans. (Shrum deposition Page 48 Line 14-Page 49 Line 6) Bean
testified that Holmes received training on the use of deadly force and it would have been in the
firearms portion of the training. (Bean deposition Page 31 Lines 9-21) Bean was not the
instructor however. It was an individual named Charlie Wilder. (Bean deposition Page 31 Lines
20-22) According to bean this instruction would have been “[w[{hen you should draw your
weapon, when you use it, after you use it what happens to the weapon, just basic training of the
weapon itself and when you use it and how you use it.” (Bean deposition Page 31 Line 23-Page
32 Line 3) However Bean was not sure what Wilder did or did not do. Bean was not sure what
wilder taught. (Bean deposition Page 32 Lines 8-22) Bean sat in on ever class. But he could not
say if there was any instruction on what courts have determined is legal for the use of deadly
force. (Bean deposition Page 33 Lines 3-11) Holmes could not remember if he had received any
training on the use of deadly force in 2016 or 2017 when he was a part-time deputy with Grundy

County. (Holmes deposition page 90 Lines 9-24)

24:

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 21 of 25 PagelD #: 1173

 
Plaintiffs’ expert Robert E. Allen, Jr. has filed his affidavit that in his opinion the training
that Shrum and Bean contend they provided was not sufficient in the case of Holmes because the
only training given was regular in-service training. That training on the use of deadly force is not
sufficient for an individual such as Holmes that is not and never was a certified officer. (See:
Allen affidavit pages 20-21)

DEFENDANTS’ THIRD ISSUE

The Defendants’ third issue is they did not shot or participate in the shooting death of
Shelby Comer. While neither were present when Holmes shot Shelby Comer their actions
directly led to her death. Defendants rely principally on two cases, Petty v County of Franklin
478 F.3d 341 (6 Cir. 2007)'° and Shehee v Lultrell 199 F.3d 295, 300 (6" Cir. 1999), and assert
that Plaintiffs must establish that Defendants personally participated in, or otherwise authorized,
approved or knowingly acquiesced in, the alleged unconstitutional conduct by Defendant
Holmes.

The Plaintiffs have made no claim that Shrum or Bean were present or personally
participated in the shooting death of Shelby Comer because neither were in fact present nor fired
a single shot on December 23, 2017. However Shrum and Bean abdicated their job
responsibility, and the active performance of their individual job function which directly resulted
in the constitutional injury to Shelby Comer. At a minimum Plaintiffs have shown that a
supervisory official, Shrum and Bean, at least implicitly authorized, approved or knowingly
acquiesced in the unconstitutional conduct of the offending subordinate, Holmes. Troutman v
Louisville Metro Department of Corrections 979 F.3d 472, 487-488 (6™ Cir. 2020)

As explained in detail above Holmes did not meet the minimum training requirements to

 

* This case was recognized as being abrogated by Bailey v City of Ann Arbor 860 F.3d 362,
389 (6" Cir. 2017)

22

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 22 of 25 PagelD #: 1174
act as a certified officer. Holmes was therefore not meet minimum Tennessee requirements as a
matter of law to be acting as a police officer on the night he shot and killed Shelby Comer.
Shrum and Bean knew this fact and authorized and approved Holmes actions. Also Holmes was
not qualified to act alone as a pat-time officer because he did not have the required 80 hours of
training.

In Peatross v City of Memphis 818 F.3d 233 (6 Cir. 2016) two officers, Dunaway and
McMillen, shot Vanterpool. The plaintiff, an Estate, sought to hold Armstrong, director of the
Memphis Police Department, liable in his individual capacity under a claim of supervisory
liability. Id. at 240-241. The court then explains how individual capacity claims and official
capacity claims differ.

“* * * Tt is important to note at the outset that a § 1983 individual-capacity claim differs

from a § 1983 official-capacity claim. See Essex, 518 Fed.Appx. at 354 An official-

capacity claim against a person is essentially a claim against the municipality. Jd. On the
other hand, an individual-capacity claim seeks to hold an official personally liable for the
wrong alleged. See id. “On the merits, to establish personal liability in a § 1983 action, it
is enough to show that the official, acting under color of state law, caused the deprivation
of a federal right[.]” Leach v. Shelby Cty. Sheriff. 891 F.2d 1241, 1245 (6th Cir.1989)
(internal quotation marks omitted) (quoting Kentucky v. Graham, 473 U.S. 159, 166, 105
S.Ct. 3099, 87 L.Ed.2d 114 (1985)). However, “[mJore is required in an official-capacity

action.... [T]he entity’s ‘policy or custom’ must have played a part in the violation of
federal law.” Jd.” Id. at 240-241

The court in Peatross v City of Memphis then explains that “[s]upervisors are often one
step or more removed from the actual conduct of their subordinates; therefore, the law requires
more than an attenuated connection between the injury and the supervisor’s alleged wrongful
conduct.” fd. at 241(Citations omitted.) The court makes it very clear that “active” behavior does
not mean “active” in the sense that the supervisor must have physically put his hands on the
injured party or even physically been present at the time of the constitutional violation. Also that
personal involvement is not limited solely to situations where a defendant violates a plaintiff's
rights by physically placing hands on him. The court also notes that encouragement,

23

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 23 of 25 PagelD #: 1175
authorization, approval, and knowing acquiescence are all sufficient to confer liability. Id. at
242'° In fact a defendant may knowingly acquiesce in the unconstitutional conduct of his
subordinates through the execution of his job functions, including by failing to take precautions
against likely violations. Garza v Lansing School District 972 F.3d 853, 865 (6ht Cir. 2020)
Peatross v City of Memphis the court interpreted this standard to mean that “at a minimum,” the
plaintiff must show that the defendant “at least implicitly authorized, approved, or knowingly
acquiesced in the unconstitutional conduct of the offending officers.” Id. at 242 The supervisor
need not have known of the substantial risk to the injured party but rather must have possessed
knowledge of potential danger to a particular class of persons. Troutman y Louisville Metro
Department of Corrections 979 F.3d 472 (6" Cir. 2020)

Because Holmes was in reality working as, and performing the job function, of a full time
officer POST rules and Tennessee law required that Holmes have attended and successfully
completed the course of study and education to be a full time or certified officer. Holmes had not
attended or obtained the required training and education and was therefore in violation of POST
rules and Tennessee law on the night he shot and killed Shelby Comer. Shrum and Bean are

liable because they abandoned the specific duties of their position in the face of actual

 

“ The quote from the court is set out in this footnote: “However, “active” behavior does not mean
“active” in the sense that the supervisor must have physically put his hands on the injured party or even
physically been present at the time of the constitutional violation. See, e. g., Campbell, 700 F.3d at 790
(holding that a police chief was not entitled to qualified immunity although he was not “actively
involved in the incidents” at issue); Dodds v. Richardson, 614 F.3d 1185. 1195 (10th Cir.2010)
(explaining that “[p]ersonal involvement is not limited solely to situations where a defendant violates a
plaintiff's rights by physically placing hands on him”) (alteration in original) (internal quotation marks
omitted); cf Doe v. City of Roseville, 296 F.3d 431, 440 (6th Cir.2002) (noting that encouragement,
authorization, approval, and knowing acquiescence are all sufficient to confer liability). But see Combs
v. Wilkinson, 315 F.3d 548, 558 (6th Cir.2002) (“Because plaintiffs fail to present any evidence that
Wilkinson, who was not even present ... on the evening of the disturbance, engaged in active
unconstitutional behavior, we affirm the summary judgment in his favor.”).” Peatross v City of
Memphis 818 F.3d 233, 242 (6" Cir. 2016)

24

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 24 of 25 PagelD #: 1176

 
knowledge of a breakdown in the proper workings of the department. Troutman v Louisville
Metro Department of Corrections 979 F 3d 472, 487 (6" Cir. 2020)

Shrum and Bean abandoned the specific duties of their position because they knew that
Holmes was working more than 100 hours per month in violation of POST rules. This is clearly a
breakdown in the fundamental workings of the Sheriff's office. They knowing allowed an
unqualified individual to be armed with a deadly weapon, a badge and a marked patrol car and
empowered to make arrests. All of which cause the death of Shelby Comer.

CONCLUSION

The shooting of Shelby Comer was a clear violation of the Fourth Amendment. Shrum
and Bean are not entitled to qualified immunity in their official capacity. Shrum and Bean
established and maintained a policy of allowing Holmes to act as a certified officer when they

knew he was not in fact certified or trained. The Defendants’ motion should be denied in total.

Respectfully submitted,

/s/ Fred C. Dance

Fred C. Dance, BPR #7004
Attorney for Plaintiffs

234 First Avenue South
Franklin, Tennessee 37064
(615) 794-3450

Email: fdclaw@bellsouth.net

CERTIFICATE OF SERVICE

I hereby certify that on the 13" day of April 2021, I electronically filed this document
along with any exhibits with the Clerk of Court using the CM/ECF system which will
automatically send e-mail notification of such filing to the following attorneys of record:

B. Thomas Hickey, Jr.
Attorneys at Law

Spicer Rudstrom, PLLC

537 Market Street, Suite 203
Chattanooga, Tennessee 37402

bth@spicerfirm.com

 

D. Andrew Saulters
Attorney at Law
330 Commerce Street
Nashville, Tennessee 37201
dsaulters@ortalekelly.com
/s/ Fred C. Dance

Fred C. Dance

Case 4:18-cv-00058-TRM-SKL Document 78 Filed 04/18/21 Page 25 of 25

PagelD #: 1177
